Citation Nr: 1754770	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-07 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent prior to May 14, 2012, for a psychiatric disability, including on the basis of unemployability.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel











INTRODUCTION

The Veteran had active service from January 1984 to January 1988.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  See December 2013 SSA decision (submitted by Veteran in March 2014).  Records in the possession of the SSA could be supportive of the Veteran's claim.  Thus, further development to obtain those records is in order.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain all outstanding treatment records.

3.  Thereafter, readjudicate the Veteran's claim, including on the basis of unemployability.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




